Title: To George Washington from John Stark, 15 July 1781
From: Stark, John
To: Washington, George


                  
                     Dear Sir
                     Derryfield July 15th 1781
                  
                  I now acknowledge the rect of your Letter of the 25th Ult., which was delivered a few days ago.
                  I shall set out for Saratoga the beginning of next week, and on my passage shall hold a Treaty with the green Mountain boys; but not having seen, or been acquainted with those turbulent sons of Freedom, for several years, I am at a loss to determine my reception, but hope it will be such as shall tend to the general good.  I shall endeavour to give you a more particular account on my arrival at Saratoga.
                  My health is not fully restored, but perhaps competent to my new Command.
                  That the operations of the Campaign may be such as shall render the American Arms Glorious in the eyes of the World, and the Conclusion produce a peace Honourable and Lasting is the Ardant desire of, Dear sir, your most Obt & very Hle Servant
                  
                     John Stark
                  
               